UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 19, 2012 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17CFR230.425).  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12).  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)).  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Section 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers’ Compensatory Arrangements of Certain Officers On October 19, 2012, POZEN Inc., a Delaware corporation (“POZEN” or “the Company”), and Dr. Tomás Bocanegra, Executive Vice President, Development of the Company, agreed that Dr. Bocanegra’s retirement from the Company will be effective on October 31, 2012.The terms of Dr. Bocanegra’s retirement arrangements are being discussed and negotiated by the parties.POZEN anticipates an orderly transition of Dr. Bocanegra’s responsibilities to other key employees. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN INC. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date:October 22, 2012 - 3 -
